DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: in line 3, replace the word “and” for ---end---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 13-17, 19-23, 26, 31, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al US Patent Pub. 2020/0315808A1.
	Regarding claims 1, 16 and 17, Goldberg et al discloses a surgical component (4002) comprising: a body portion (surface in contact with the stem); 5an elongate stem (see Fig. 24F) for inserting into an intramedullary canal of a patient, wherein the elongate stem extends distally from the body portion and has: a longitudinal axis (4032); a proximal end (see figure below); a distal end (12); and 10a plurality of splines (see figure below) located on an outer surface of the stem, wherein the splines are circumferentially arranged around the stem, and wherein at least some of the splines are tapered (see figure 24F) such that each tapered spline is narrower at a distal part of that spline than at a part of that spline that is proximal with respect to the distal part (see figure below); and 15an elongate neck portion (4062) extending from the body portion at a non-zero angle (see figure 24E) with respect to the longitudinal axis of the stem.
	Regarding claims 2, 19, see Figure 24F disclosing the tapered splines extending from proximal end to distal end.
	Regarding claims 3 and 20, wherein at least some of the tapered splines each have a distal region and a proximal region, wherein: those splines are tapered in their distal region and have a constant width in 25their proximal region (see embodiment Fig. 25B, tapered at the proximal end and right adjacent to element 4120 the width of the spline stays constant).
	Regarding claims 4 and 21, see figure below.

    PNG
    media_image1.png
    709
    433
    media_image1.png
    Greyscale

	Regarding claims 5, 8 and 26, the embodiments of Figures 24F and 25B comprises at least 3 splines.
	Regarding claims 13 and 31, the cross-sectional shape of the stem has a rectangular or radiused shape.
	Regarding claim 14, see Fig. 24F.
	Regarding claims 15, 34 and 35, see Fig. 24F and paragraph 9 disclosing a femoral component.
	Regarding claim 22, see Figures 24F and 25B.
	Regarding claim 23, it is inherent for the splines to come in contact with bone immediately prior to achieving a desired seating depth of the component.

	Claims 1-3, 5, 9, 11, 16, 17, 22, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergin et al US Patent 2009/0270860A1.
	Regarding claims 1, 16 and 17, Bergin et al discloses a surgical component (10) comprising: a body portion (14); 5an elongate stem (12) for inserting into an intramedullary canal of a patient, wherein the elongate stem extends distally from the body portion and has: a longitudinal axis (not shown); a proximal end; a distal end (18); and 10a plurality of splines (34) located on an outer surface of the stem, wherein the splines are circumferentially arranged around the stem, and wherein at least some of the splines are tapered (see figures 2 and 4, showing how element 34 taper off toward the distal end) such that each tapered spline is narrower at a distal part of that spline than at a part of that spline that is proximal with respect to the distal part (see figure 4 showing how the apex of element 34 become a ridge, see Fig. 4); and 15an elongate neck portion (see Fig. 1) extending from the body portion at a non-zero angle (see figure 1) with respect to the longitudinal axis of the stem.
	Regarding claim 3, see figure below.


    PNG
    media_image2.png
    575
    780
    media_image2.png
    Greyscale

	Regarding claims 5, 9 11, 22, 26, 27, and 29, see below for the Examiners interpretation of the further splines.

    PNG
    media_image3.png
    575
    780
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al US Patent 2009/0270860A1.
Bergin et al discloses the invention substantially as claimed.  However, Bergin et al does not disclose a trial implant.
It would have been an obvious matter of design choice to use a trial implant, since such a modification would have involved a mere change in components for the purpose of determining the correct size.  A change of different sizes of trial is generally recognized as being within the level of ordinary skill in the art.  

Allowable Subject Matter
Claims 6, 7, 10, 12, 18, 24, 25, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/18/22